DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended independent claim 1 as well as dependent claims 2, 9-11, 31 and 32 (Amendment, pg. 9, second para. – pg. 10, fifth para.) have been considered. The rejections of the claims are withdrawn as provided below.
Applicant’s arguments with respect to new claims 33-39 (Amendment, pg. 10-11) have been considered but are moot in light of new grounds of rejection with reference Linde as presented below.

                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.       Claims 33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Linde et al US PGPUB 2014/0348327 A1 (“Linde”) in view of Song et al US 10,034,160 B2 (“Song”)
Per Claim 33, Linde discloses a method, comprising:
           during a communication session of a communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: receiving a first zero-payload packet from the communication master in a first subevent of a first event window of the communication session (fig. 12; fig. 13; para. [0003]; para. [0069]; the master 1202 may initiate a primary event by sending an empty (zero payload) LEAS packet (shown as "AE"…, para. [0118]);
          receiving an audio stream on an audio line in (para. [0059]); 
          generating a voice packet based on the audio stream (para. [0059]; para. [0145]-[0146]);
         transmitting, in response to the first zero-payload packet, the voice packet to the communication master in the first subevent of the first event window (fig. 12; fig. 13; The slave 1204 may then respond with an LEAS packet containing audio data (shown as "A1"…, para. [0118]) and
         receiving a second zero-payload packet from the communication master in a second subevent of the first event window, the second zero-payload packet acknowledging the voice packet (he master 1202 may then respond with an empty L2CAP packet as an ACK if the LEAS data from the slave 1204 was received correctly…, para. [0118]-[0119])
          Linde does not explicitly disclose an isochronous communication session
          However, this feature is taught by Song (Abstract; figs. 16-19)
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine/substitute the teachings of Song with the 
       Per Claim 38, Linde in view of Song discloses the method of claim 33,
           Linde discloses wherein the audio stream on the audio line in originates from a microphone (para. [0059]).
      Per Claim 39, Linde in view of Song discloses the method of claim 33, 
           Linde discloses wherein the short-range packet-based radio link includes a Bluetooth link (para. [0003]; para. [0069]).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Linde in view of Song as applied to claim 33 above, and further in view of Perraud et al US PGPUB 2006/0193269 A1 (“Perraud”)
        Per Claim 36, Linde in view of Song discloses the method of claim 33, 
           Linde in view of Song does not explicitly disclose generating comfort noise in response to receiving the first zero-payload packet
           However, this feature is taught by Perraud (para. [0021]; para. [0024])
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Linde in view of Song in arriving at “generating comfort noise in response to receiving the first zero-payload packet”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024])
        Per Claim 37, Linde in view of Song discloses the method of claim 33, 
           Linde in view of Song does not explicitly disclose receiving from the far-end system at least one packet including comfort noise parameters.
           However, this feature is taught by Perraud (para. [0021]; para. [0024])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Linde in view of Song in arriving at “receiving from the far-end system at least one packet including comfort noise parameters”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024])

Allowable Subject Matter
Claims 1, 2, 9-11, 31 and 32 are allowed over the prior art of record. The prior art fails to explicitly disclose the limitation s recite din the independent Claim 1.
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658